Luke, J.
The defendant in this case was convicted of bigamy. The evidence was conclusive that he had a living wife at the time of marrying another as alleged in the indictment. He claimed to *379have been divorced from his first wife by a decree of the circuit court of the 5th judicial circuit in Randolph county, State of” Alabama. The evidence authorized the jury to find that he was a resident of the State of Georgia at the time he instituted his divorce proceeding in Alabama against his wife, who also was a resident of Georgia at the time of the institution of that proceeding; and that there was no service of the divorce proceeding other than constructive service by publication in Alabama. The conviction of the defendant was proper. The divorce decree relied upon by him was a nullity. See Matthews v. Matthews, 139 Ga. 123 (76 S. E. 855); Solomon v. Solomon, 140 Ga 379 (78 S. E. 1079). The court did not err in refusing a new trial.

Judgment affirmed.


Broyles, G. J., and Woodworth, J., concur.